PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,390,795
Issue Date: July 19, 2022
Application No. 16/398,853
Filing or 371(c) Date: 30 Apr 2019
Attorney Docket No. 41466USDIV2 
:
:
:
:	DECISION ON REQUEST
:                  FOR REFUND
:
:


This is a decision on the requests for refund received June 24, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $2,100, stating in part that “[t]the petition to revive abandoned application was granted on 6/21/2022.  The office indicates that a fee is not necessary with regards to the petition.”

A review of the Office records for the above-identified application shows that applicant filed a Petition for Revival of an Application for Patent Abandoned Unintentionally under 37 CFR 1.137(a) on December 8, 2021, along with a petition fee of $2,100, was dismissed on February 16, 2022.  A renewed petition was filed on March 16, 2022, along with a petition fee of $2,100, was dismissed on April 29, 2022.  A renewed petition was again filed on May 9, 2022 and granted on June 21, 2022.  

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $2,100 will be refunded to petitioner’s credit card.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R.  Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions